COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:    Docket Number   2021 -CA -1292



Peter T. Dazzio

                       versus - -
                                                                   19th Judicial District Court
City Parish of Baton Rouge and City of Baton Rouge Red             Case *:   700899
Light Enforcement Program                                          East Baton Rouge Parish




On Application                      on 05/ 04/ 2022 By Peter T. Dazzio

Rehearing   A




                                                                                Vanessa Guidrii Whi




                                                                                Allison H. Penzato




                                                                                 Elizabeth   Wolfe




Date
                 MAY 1 2 2022

      0 .s ^,- P —
Rodd Naquin, Clerk